*359Dissenting Opinion.
Davis, C. J.
I am not able to agree with the major-, ity of the court in this case. Under the terms of the policy, and on account of the failure to pay the first year’s annual premium, the policy became forfeited. The loan was thereupon made, by the terms of which a part of the money borrowed was applied to the payment of the annual premiums due and to become due, and in consideration of which the forfeiture of the policy was waived by the company. The policy expressly provides for the payment of the amount therein named, “the balance of the year’s premium, if any, and all other indebtedness to the company being first deducted.”
The rights of Mr. Woods are subject to all the terms and conditions of the contract. It is the reasonable and fair presumption that the loan was made with reference to the provision above quoted. Justice and equity, under the circumstances disclosed in the answer, would seem to dictate that the balance only should be- paid to her after deducting the indebtedness. If the loan was not made in good faith, in the due, ordinary and regular course of business, a different question would be presented. It is a matter of common knowledge, of which courts will take judicial notice, that insurance companies make a business of loaning money.
The words, “all other indebtedness,” referred to something other than unpaid premiums, in my opinion. In the line of legitimate business, I do not know what indebtedness could have been in contemplation of the parties aside from premiums and loans. The company certainly had the right to provide for the deduction of any unpaid premiums from the amount of the insurance, and I fail to see why such contract should not be made for the deduction of any loan which might thereafter be *360made to the insured by the company, in the usual and ordinary course of business.
The hasty observations I have made are intended to apply only to the contract in question in the light of the facts and circumstances of this particular case.
Filed April 20, 1894.